SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). FOURTH QUARTER OF 2012 RESULTS Rio de Janeiro – February 4, 2013 – Petrobras today announces its consolidated results stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Consolidated net income attributable to the shareholders of Petrobras reached US$ 3,763 million in the fourth quarter of 2012 and US$ 11,034 million in 2012. Adjusted EBITDA reached US$ 5,803 million in the 4Q-2012 and US$27,632 million in 2012. Highlights (in millions of U.S. dollars) Year ended December 31, 4Q-2012 3Q-2012 4Q12 X 3Q12 (%) 4Q-2011 2012 2(%) 3,763 2,744 37 2,805 Consolidated net income/(loss) attributable to the shareholders of Petrobras 11,034 20,121 (45) 2,614 2,523 4 2,670 Total domestic and international crude oil and natural gas production (mbbl/d) 2,598 2,622 (1) 5,803 7,087 (18) 7,807 Adjusted EBITDA 27,632 37,322 (26) The Company reported fourth quarter 2012 earnings of US$ 3,763 million and the following highlights: · Proved reserves reached 12.88 billion barrels of oil equivalent (BOE) according to SEC criteria. The Reserves-to-Production ratio (R/P) was 14.6 years and the reserve replacement ratio was higher than 100% for the twenty-first consecutive year (101%). · Crude oil production increased, mainly reflecting the production startup of the Baleia Azul pre-salt field, in the Campos Basin, in September 2012 and the improved operational efficiency of this basin. · Higher gasoline and natural gas domestic sales volumes, mainly met by a higher share of imports. · Gains on disposal of National Treasury Notes – B Series (NTN-B) helped to increase the finance income. · The amount of US$ 4,499 million relating to dividends proposed comprise interest on capital in the amount of US$ 0.24 per common share and US$ 0.48 per preferred share, of which US$1,432 million were paid in advance during 2012. Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil. An amount of US$1,043 million was recognized in the fourth quarter relating to tax benefits from interest on capital. · The cost reduction targets for the Operating Costs Optimization Program (PROCOP) were announced in December 2012, with potential savings of U.S.$15.7 billion in the 2013-2016 period. Comments from the CEO - Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, Net income for 2012 was U.S.$ 11 billion. This result, 45% below 2011 net income, was the result of growing oil product imports at higher prices, the depreciation of the Real, which impacts both our financial result and operating costs, and the increase in non-recurring expenses such as the write-off of dry wells. Contributing to the lower income was the daily production of oil in Brazil, which although within our target range according to PNG 2012-2016, was 1,980 kbpd, 2% lower than 2011. Our Brazilian refineries produced 1,997 kbpd of refined products, an increase of 5% over 2011. Improved operating efficiency (96% utilization factor) was responsible for the higher output, leading to record processing and reduced import needs. Natural gas consumption increased to 74.9 million m3/d, up 22% from the prior year, due to increased demand from thermoelectric power plants. Demand reached 89.4 million m3/d in the fourth quarter, as a result of record daily energy generation (5,883 MW on November 26), with domestic gas deliveries (49.6 million m3/d on October 11), reducing the need to import LNG and Bolivian gas. Despite the adversities faced by Petrobras in 2012, I would like to reiterate my strong belief in the Company’s medium and long-term prospects. This Administration fully recognizes the difficulties we face and is working ceaselessly to overcome them. Following an extensive and detailed diagnosis of our operating problems, we defined priorities and implemented short and medium-term structuring initiatives to improve our financial and economic results. The Operating Cost Optimization Program (Procop), the Program to Increase the Operating Efficiency of the Campos Basin (Proef), the Divestment Program (Prodesin) and the Logistics Infrastructure Optimization Program (Infralog) are examples of these initiatives, which have built-in goals and indicators established by various working teams and approved by the Executive Board, and are currently being intensely monitored by top Management. The positive results are already measurable. The Proef has already begun to reverse the sharp drop in the efficiency of the Campos Basin Operational Unit, which fell to as low as 67% in April of 2012 when the program was implemented, but improved to 78% in December; the Procop established 515 cost reduction initiatives that will generate savings of U.S.$15.7 billion between 2013 and 2016; and Infralog will rationalize the port, airport, pipeline and terminal project portfolios in order to meet expected oil and oil product output and market demand by 2020. These new processes are now part of our daily routine and dialogue. I would like to highlight the Executive Board meetings, which are now held twice weekly to focus on the physical and financial monitoring of the principal projects in our investment plan. We have also implemented a number of important structural and organizational changes throughout the Company during 2012, enhancing efficiency, while at the same time promoting needed administrative changes. We are fully aware that only the constant pursuit of efficiency will allow us to achieve permanent gains that will improve the Company’s long term profitability, which is this Administration’s primary objective. In 2013, we can only expect to maintain the current level of oil production. This is because of the concentration of scheduled maintenance stoppages of platforms that is needed in the first half of the year. Eventually offsetting the impact of the maintenance will be six new platforms to begin operations in the Sapinhoá, Baúna and Piracaba, Lula Nordeste, Papa-Terra and Roncador fields. These will contribute to growing production in the second half of the year, with the surge of output expected to continue into 2014. We will maintain the pace of our investments, which are estimated at U.S.$47.8 billion in 2013, mostly allocated to oil and gas exploration and production in Brazil. I am determined, together with the Executive Board and its leadership, to consolidate a process of improving management. Guided by transparency and pragmatism, we will continue to devote all our knowledge and efforts to achieving the goals of our Business and Management Plan, thereby generating more value for our shareholders and investors. Maria das Graças Silva Foster CEO 2 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators Year ended December 31, 4Q-2012 3Q-2012 4Q12 X 3Q12 (%) 4Q-2011 Income statement data (in millions of U.S.dollars) 2012 2(%) 35,660 36,374 (2) 36,254 Sales revenues 144,103 145,915 (1) 8,046 8,915 (10) 9,614 Gross profit 36,569 46,320 (21) 2,973 4,370 (32) 4,232 Net income before financial results, profit sharing and income taxes 16,900 27,285 (38) 1,355 (281) - 222 Net finance income (expense) (1,926) 76 - 3,763 2,744 37 2,805 Consolidated net income/(loss) attributable to the shareholders of Petrobras 11,034 20,121 (45) 0.29 0.21 37 0.22 Basic and diluted earnings per share 1 0.85 1.54 (45) Other data 23 25 (2) 27 Gross margin (%) 2 25 32 (7) 8 12 (4) 12 Operating margin (%) 3 12 19 (7) 11 8 3 8 Net margin (%) 4 8 14 (6) 5,803 7,087 (18) 7,807 Adjusted EBITDA - U.S.$ million 5 27,632 37,322 (26) Net income before financial results, profit sharing and income taxes by business segment (in millions of U.S. dollars) 8,576 8,110 6 8,984 . Exploration & Production 35,644 37,036 (4) (4,185) (4,230) 1 (3,300) . Refining, Transportation and Marketing (17,453) (8,461) 106 288 227 27 370 . Gas & Power 1,102 2,521 (56) (23) (30) 23 (51) . Biofuel (128) (165) (22) 400 321 25 388 . Distribution 1,425 1,195 19 3 661 - 988 . International 1,961 2,122 (8) (1,307) (1,138) (15) (1,044) . Corporate (4,937) (4,809) 3 11,818 10,417 13 12,385 Capital expenditures and investments (in millions of U.S.dollars) 42,949 43,164 (0) Financial and economic indicators 110.02 109.61 - 109.31 Brent crude (U.S.$/bbl) 111.58 111.27 - 2.06 2.03 1 1.80 Average commercial selling rate for U.S. dollar (R$/U.S.$) 1.96 1.67 17 2.04 2.03 - 1.88 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 2.04 1.88 9 7.18 7.79 (1) 11.32 Selic interest rate – average (%) 8.54 11.67 (3) Average Price indicators 95.43 94.15 1 96.28 Domestic basic oil products price (U.S.$/bbl) 95.45 100.30 (5) Sales price - Brazil 100.56 101.80 (1) 103.10 . Crude oil (U.S.$/bbl) 6 104.60 102.24 2 46.50 47.73 (3) 53.51 . Natural gas (U.S.$/bbl) 48.45 52.96 (9) Sales price - International 93.43 90.42 3 97.11 . Crude oil (U.S.$/bbl) 94.37 91.37 3 13.80 17.45 (21) 21.31 . Natural gas (U.S.$/bbl) 17.99 17.28 4 1 Net income per share calculated based on the weighed average number of shares. 2 Gross margin equals sales revenues less cost of sales divided by sales revenues. 3 Operating margin equals net income before financial results, profit sharing and income taxes divided by sales revenues. 4 Net margin equals net income divided by sales revenues. 5 Adjusted EBITDA equals net income plus depreciation, depletion and amortization; net finance income (expense); share of profit of equity-accounted investments; income taxes; and impairment. Adjusted EBITDA is not an IFRS measure and it is possible that it may not be comparable with indicators with the same name reported by other companies. Adjusted EBITDA should not be considered as a substitute for operational profit or as a better measure of liquidity than operational cash flow, both of which are calculated in accordance with IFRS. We provide our Adjusted EBITDA to give additional information about our capacity to pay debt, carry out investments and cover working capital needs. See Consolidated Adjusted EBITDA Statement by Segment on page 21 for a reconciliation of our Adjusted EBITDA. 6 Average between exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 3 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 2012 compared with 2011: Virtually all revenues and expenses of our Brazilian operations are denominated and payable in Brazilian Reais. When the U.S. dollar strengthens relative to the Brazilian Real, as it did in 2012 (a 14.3% impact), revenues and expenses decrease when translated into U.S. dollars. Notwithstanding, the appreciation of the U.S. dollar against the Brazilian Real affects the line items discussed below in different ways. Gross Profit Gross profit was 21% lower (US$ 9,751 million) compared with 2011, mainly due to: Ø A 1% decrease in sales revenues (US$ 1,812 million), due to the appreciation of the U.S. dollar. Excluding foreign currency translation effects, local currency sales revenues were 15% higher , driven by: · Rising export prices and higher oil product prices in the domestic market due to increased gasoline and diesel prices and to the impact of the depreciation of the Real (14.3% impact) on oil products that are adjusted to reflect international prices; · An 8% increase in domestic sales volumes, mainly of gasoline (17% increase), diesel (6%), jet fuel (5%) and natural gas (17%), partially offset by lower crude oil exports volumes due to higher feedstock processed and to the lower crude oil production. Ø Cost of sales was 8% higher (US$ 7,939 million), due to: · An 8% increase in domestic sales volumes of oil products, mainly met by imports ; · Higher crude oil and oil products imports costs, as well as higher production taxes driven by the depreciation of the Real relative to the U.S. dollar; · Higher depreciation, depletion and amortization costs due to the operational start-up of new facilities; · Partially offset by the foreign currency translation effects, as the local currency cost of sales was 26% higher . Net income before financial results, profit sharing and income taxes Net income before financial results, profit sharing and income taxes decreased by 38% (US$ 10,385 million) due to the lower gross profit and to the increase of operating expenses. Operating expenses were 3% higher (US$ 634 million), mainly due to: · Increased selling expenses: higher freight costs driven by the increase of sales volumes and higher employee compensation expenses arising from the 2011 and 2012 Collective Bargaining Agreements; · Higher general and administrative expenses: higher employee compensation expenses arising from the 2011 and 2012 Collective Bargaining Agreements, larger workforce and increased third-party technical services; · Increased exploration costs, reflecting higher write-offs of dry or sub-commercial wells; · Higher other operating expenses, mainly due to increased losses on legal and administrative proceedings. · Partially offset by the foreign currency translation effects, as the local currency operating expenses were 21% higher. A breakdown of other operating expenses by segment is included on page 22. Net finance income (expense) Net finance expense was US$ 1,926 million in 2012 (compared with a net finance income of US$ 76 million in 2011), driven by the effect of the appreciation of the U.S. dollar relative to the Real on a higher net debt. Consolidated net income/ (loss) attributable to the shareholders of Petrobras Consolidated net income attributable to the shareholders of Petrobras reached US$ 11,034 million in 2012, a 45% decrease compared with US$ 20,121 million in 2011, mainly reflecting the effect of the appreciation of the U.S. dollar relative to the Real on a higher net debt and lower net income before financial results, profit sharing and income taxes. 4 FINANCIAL HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company, with the greater part of its oil and gas production in the Exploration & Production segment being transferred to other business segments of the Company. The measurement of segment results includes transactions carried out with third parties and transactions between business areas which are charged at internal transfer prices defined between the areas using methods based on market parameters. Information about our operating segments and other related information are set out below. EXPLORATION & PRODUCTION Net Income Attributable to the Shareholders of Petrobras (US$ million) Net income was lower due to the appreciation of the U.S. dollar relative to the Real. Excluding foreign currency translation effects, local currency net income was higher, due to increased domestic crude oil prices (sales/transfer), reflecting the depreciation of the Real and to lower impairment charges. These effects were partially offset by higher maintenance and repair costs related to wells, freight costs for oil platforms, depreciation of equipments and production taxes due to the start-up of new systems/wells, along with higher write-offs of dry or sub-commercial wells mainly drilled between 2009 and 2012 (at higher costs), especially in areas of new exploratory frontiers. The spread between the average domestic oil price (sale/transfer) and the average Brent price diminished from US$9.03/bbl in 2011 to US$6.98/bbl in 2012. Year ended December 31, Production – Brazil (mbbl/d) (*) 2012 2(%) Crude oil and NGL 1,980 2,022 (2) Natural gas 7 375 355 6 Total 2,355 2,377 (1) Crude oil and NGL production decreased due to higher operational losses and to a stoppage in the Frade field, partially offset by the startup of new wells and by an increase in the operational efficiency levels in the Campos Basin. Natural gas production increased due to the Uruguá, Mexilhão, Lula and Tambaú fields and to the higher efficiency in platforms in the Campos Basin. (*) Not revised. 7 Does not include LNG. Includes reinjected gas. 5 FINANCIAL HIGHLIGHTS Year ended December 31, Lifting Cost - Brazil (*) 2012 2(%) U.S.$/barrel: Excluding production taxes 13.92 12.59 11 Including production taxes 33.83 32.52 4 Lifting Cost - Excluding production taxes Lifting cost excluding production taxes increased by 11% in 2012 compared with 2011. Excluding the impact of the appreciation of the U.S. dollar it increased by 22% due to higher maintenance and repair costs related to wells in the Marlim and Albacora fields, in connection with the Operational Efficiency Increase Program ( Programa de Aumento da Eficiência Operacional – PROEF), as well as higher employee compensation costs arising from the 2011 and 2012 Collective Bargaining Agreements and higher workforce . Lifting Cost - Including production taxes Lifting cost including production taxes increased by 4% in 2012 compared with 2011. Excluding the impact of the appreciation of the U.S. dollar it increased by 9% due to the effects described above for the lifting cost excluding production taxes and also due to the higher special participation charges on Jubarte, Marlim Sul and Lula fields. These effects were partially offset by a 2% decrease on the average reference price of domestic oil in U.S. dollars, used to compute the production taxes. (*) Not revised. 6 FINANCIAL HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING Net Income Attributable to the Shareholders of Petrobras (US$ million) Net losses were higher due to the impact of the appreciation of the U.S. dollar on crude oil costs (acquisition/transfer) and oil product costs (imports), and also due to a higher share of oil product imports over sales volumes. These effects were partially offset by higher oil product sales prices (both domestic and exports) and by a 5% increase in oil product outputs. Year ended December 31, Imports and Exports of Crude Oil and Oil Products (mbbl/d) (*) 2012 2(%) Crude oil imports 346 362 (4) Oil products imports 433 387 12 Imports of crude oil and oil products 4 Crude oil exports 8 364 428 (15) Oil products exports 184 203 (9) Exports of crude oil and oil products 9 548 631 (13) Exports (imports) net of crude oil and oil products (96) Other exports 6 2 200 Higher oil product import volumes, mainly gasoline and diesel, to meet the higher domestic demand. Lower crude oil export volumes due to lower production and increased feedstock processed. Oil product export volumes decreased due to the higher domestic demand. (*) Not revised. 8 Include crude oil export volumes of Refining, Transportation and Marketing and Exploration & Production segments. 9 Starting from the second quarter of 2012, this number only includes volumes delivered to third parties. We have adjusted the 2011 numbers for comparison purposes. 7 FINANCIAL HIGHLIGHTS Year ended December 31, Refining Operations (mbbl/d) (*) 2012 2(%) Output of oil products 1,997 1,896 5 Installed capacity 10 2,018 2,013 - Utilization of nominal capacity (%) 96 92 4 Feedstock processed – Brazil 1,944 1,862 4 Domestic crude oil as % of total feedstock processed 82 82 - Daily feedstock processed increased by 4% due to the lower scheduled maintenance stoppages and to the improved operating performance of the units. Year ended December 31, Refining Cost – Brazil (*) 2012 2(%) Refining cost (U.S.$/barrel) 4.14 4.98 (17) Refining cost decreased by 17% compared with 2011. Excluding the impact of the appreciation of the U.S. dollar, it decreased by 3%, due to lower scheduled stoppages expenses and higher feedstock processed, partially offset by higher employee compensation costs arising from the 2011 and 2012 Collective Bargaining Agreements . (*)Not revised. 10 As registered by the National Petroleum, Natural Gas and Biofuel Agency (ANP). 8 FINANCIAL HIGHLIGHTS GAS & POWER Net Income Attributable to the Shareholders of Petrobras (US$ million) Net income decreased due to lower margins on natural gas sales, driven by the impact of the appreciation of the U.S. dollar on LNG import costs and higher share of LNG imports over sales volumes, to meet the higher domestic thermoelectric demand, and also due to the positive impact of tax credits in 2011 (U.S.$554 million). These effects were partially offset by higher average electricity prices and sales volumes, due to the lower hydroelectric availability, driven by lower rainfall levels in all Brazilian regions. Year ended December 31, Physical and Financial Indicators (*) 2012 2(%) Sales of electricity (contracts) – average MW 2,318 2,000 16 Generation of electricity – average MW 2,699 653 313 Differences settlement price - U.S.$/MWH 11 82 17 376 Imports of LNG (mbbl/d) 63 15 320 Imports of Gas (mbbl/d) 173 169 2 Electricity sales volumes increased due to the higher proved capacity available. The electricity generation and the differences settlement price were higher, driven by the lower rainfall levels in the period. LNG import volumes increased to meet the domestic thermoelectric demand. (*)Not revised. 11 Differences settlement price is the price of electricity in the spot market and is computed based on weekly weighed prices per output level (light, medium and heavy), number of hour and submarket capacity. 9 FINANCIAL HIGHLIGHTS BIOFUEL Net Income Attributable to the Shareholders of Petrobras (US$ million) Losses on biodiesel operations in 2012 were partially offset by changes in auction rules in the fourth quarter 2011. This effect was more than offset by a decrease in the share of profit of investments due to lower results from associates from the ethanol sector and by an increase in research and development expenses. DISTRIBUTION Net Income Attributable to the Shareholders of Petrobras (US$ million) Net income was higher due to an increase in sales margins compared with 2011 driven by the impact of ethanol prices volatility in 2011, leading to inventory losses, and to a 4% increase in sales volumes, as well as improved operational efficiency. Year ended December 31, 2012 2(%) Market Share 38.1% 39.2% (1) (*)Not revised. 12 Our market share in the Distribution Segment in Brazil based on estimates made by Petrobras Distribuidora. 10 FINANCIAL HIGHLIGHTS INTERNATIONAL Net Income Attributable to the Shareholders of Petrobras (US$ million) Net income was lower mainly due to impairment losses in the Pasadena refinery in the United States (US$ 225 million). Year ended December 31, Production – International (mbbl/d) 13 (*) 2012 2(%) Consolidated Production - International Crude oil and NGL 139 140 (1) Natural gas 97 97 - Total - Non-consolidated production - International 7 8 (13) Total Production - International (1) Crude oil and NGL production was virtually flat in the period. The agreements related to Upia, Caguan and Hobo in Colombia were terminated and there was a scheduled stoppage in the Akpo field (in November 2012) along with a production decrease related to the production-sharing agreement, both in Nigeria. These effects were offset by the production startup of the Cascade and Chinook fields and by Coulomb field in the United States, which resumed to normal operation. Natural gas production remained flat in the period. (*)Not revised. 13 International production of crude oil and natural gas comprise the production in some countries, such as Nigeria and Angola, where we operate under a production-sharing model, for which the production taxes are charged in crude oil barrels. 11 FINANCIAL HIGHLIGHTS Year ended December 31, Lifting Cost - International (U.S.$/barrel) (*) 2012 2(%) 8.93 6.78 32 Lifting cost was higher due to initial production costs related to third-party services and well intervention in the Cascade field in February 2012 and in the Chinook field in September 2012, both in the United States, as well as higher maintenance and repair costs in mature fields in Argentina. Year ended December 31, Refining Operations - International (mbbl/d) (*) 2012 2(%) Feedstock processed 177 174 2 Output of oil products 192 188 2 Installed capacity 231 231 - Utilization of nominal capacity (%) 70 67 3 Feedstock processed, output of oil products and utilization of nominal capacity were higher, due to higher operational efficiency in the Pasadena Refinery in the United States and due to higher feedstock processed in our Japanese refinery to meet the higher domestic demand. These effects were partially offset by the disposal of the San Lorenzo Refinery in Argentina in May 2011. Year ended December 31, Refining Cost – International (U.S.$/barrel) (*) 2012 2(%) 4.03 4.87 (17) Refining cost was lower due to higher operational efficiency in the Pasadena Refinery in the United States. (*)Not revised. 12 FINANCIAL HIGHLIGHTS Sales Volumes – (mbbl/d) (*) Year ended December 31, 2012 2(%) Diesel 937 880 6 Gasoline 570 489 17 Fuel oil 84 82 2 Naphtha 165 167 (1) LPG 224 224 - Jet fuel 106 101 5 Others 199 188 6 Total oil products 2,285 2,131 7 Ethanol, nitrogen fertilizers, renewables and other products 83 86 (3) Natural gas 357 304 17 Total domestic market 2,725 2,521 8 Exports 554 633 (12) International sales 506 563 (10) Total international market 1,060 1,196 (11) Total 3,785 3,717 2 Our domestic sales volumes increased by 8% in 2012 compared with 2011, primarily due to: · Gasoline (a 17% increase) – due to the increase in the flex-fuel automotive fleet, higher competitive advantage relative to ethanol in most Brazilian federal states and the reduction of the anhydrous ethanol content on Type C gasoline as from October 2011 (from 25% to 20%); · Diesel (a 6% increase) – due to the increase in the retail sector, along with higher thermoelectric consumption in the northern region of Brazil; · Natural gas (a 17% increase) – due to higher thermoelectric demand, driven by lower water reservoir levels at hydroelectric power plants. · Jet fuel (a 5% increase) – due to higher demand in the aviation sector. (*) Not revised. 13 FINANCIAL HIGHLIGHTS LIQUIDITY AND CAPITAL RESOURCES Consolidated Statement of Cash Flows Data – Summary 14 U.S.$ Million Year ended December 31, 4Q-2012 3Q-2012 4Q-2011 2012 2011 14,866 13,020 17,638 Cash and cash equivalents at the beginning of period 19,057 17,655 5,675 8,069 7,937 (+) Net cash provided by operating activities 27,888 33,698 (10,262) (8,045) (9,133) (-) Net cash used in investing activities (38,379) (34,619) (11,362) (9,748) (11,957) Investments in operating segments (40,430) (41,302) 1,100 1,703 2,824 Investments in marketable securities 2,051 6,683 24 () Net cash flow 3,132 1,865 4,253 (+) Net financings 9,086 10,627 6,348 6,762 6,870 (+) Proceeds from long-term financing 25,205 23,951 (3,216) (4,897) (2,617) (-) Repayments (16,119) (13,324) - (7) (1,330) (-) Dividends paid (3,272) (6,422) 207 5 7 (+) Acquisition of non-controlling interest 255 27 (98) (41) (315) (+) Effect of exchange rate changes on cash and cash equivalents (1,909) 13,520 14,866 19,057 Cash and cash equivalents at the end of period 13,520 19,057 At December 31, 2012, we had cash and cash equivalents of US$ 13,520 million compared with US$19,057 million at December 31, 2011. Net cash provided by operating activities decreased by 17% in 2012 (US$27,888 million) compared with 2011 (US$33,698 million) , driven by lower gross margins due to the impact of the appreciation of the U.S. dollar on imports of crude oil and oil products and production taxes, as well as higher import volumes in 2012. Net cash used in investing activities increased from US$34,619 million in 2011 to US$38,379 million in 2012, mainly invested in Exploration & Production (US$ 21,395 million) and Refining, Transportation and Marketing (US$ 13,718 million) activities. Cash provided by long-term financing (US$25,205 million) along with cash provided by operating activities (US$27,888 million) sourced part of our capital expenditures needs, repayment of debts and payment of dividends, hence US$5,537 million from our cash and cash equivalents were used in 2012. Our adjusted cash and cash equivalents 15 reached US$ 23,732 million at December 31, 2012 (which includes government securities with maturity of more than 90 days of US$ 10,212 million), 15% lower compared to US$28,005 million at December 31, 2011. U.S.$ million Cash and cash equivalents 13,520 19,057 Government securities 10,212 8,948 Adjusted cash and cash equivalents 15 23,732 28,005 14 For more details, see the Consolidated Statement of Cash Flows Data on page 19. 15 Our adjusted cash and cash equivalents are not computed in accordance with IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents calculated in accordance with IFRS. Our calculation of adjusted cash and cash equivalents may not be comparable to adjusted cash and cash equivalents of other companies. Management believes that adjusted cash and cash equivalents is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 14 FINANCIAL HIGHLIGHTS Capital expenditures and investments U.S. $ million Year ended December 31, 2012 % % % Exploration & Production 21,959 51 20,405 47 8 Refining, Transportation and Marketing 14,745 34 16,133 37 (9) Gas & Power 2,113 5 2,293 5 (8) International 2,572 6 2,631 6 (2) Exploration & Production 2,347 92 2,340 89 - Refining, Transportation and Marketing 131 4 189 7 (31) Gas & Power 5 - 31 1 (84) Distribution 72 3 58 2 24 Other 17 1 13 1 31 Distribution 666 2 679 2 (2) Biofuel 147 - 294 1 (50) Corporate 747 2 729 2 2 Total capital expenditures and investments - Pursuant to its strategic objectives, the Company operates through joint ventures in Brazil and abroad, as a concessionaire of oil and gas exploration, development and production rights. In 2012 we invested an amount of US$42,949 million, primarily aiming at increasing production, modernizing and expanding our refineries, as well as integrating and expanding our transportation network through pipelines and distribution systems. 15 FINANCIAL HIGHLIGHTS Consolidated debt U.S.$ million % Current debt 16 7,497 10,111 (26) Non-current debt 16 88,570 72,816 22 Total 96,067 82,927 16 Cash and cash equivalents 13,520 19,057 (29) Government securities (maturity of more than 90 days) 10,212 8,948 14 Adjusted cash and cash equivalents 23,732 28,005 (15) Net debt 17 72,335 54,922 32 Net debt/(net debt + shareholder's equity) 30% 24% 6 Total net liabilities 18 307,913 291,909 5 Capital structure (Net third parties capital / total net liabilities) 45% 39% 6 Net debt/Adjusted EBITDA ratio 2.62 1.47 78 At December 31, 2012 the net debt in U.S. dollars was 32% higher than at December 31, 2011, due to long-term debt financing and to an impact of 8.2% from the appreciation of the U.S. dollar relative to the Real. 16 Includes finance lease obligations (Current debt: US$ 18 million on December 31, 2012 and US$ 44 million on December 31, 2011; Non-current debt: US$ 86 million on December 31, 2012 and US$ 98 million on December 31, 2011). 17 Our net debt is not computed in accordance with IFRS and should not be considered in isolation or as a substitute for total long-term debt calculated in accordance with IFRS. Our calculation of net debt may not be comparable to the calculation of net debt by other companies. Management believes that net debt is an appropriate supplemental measure that helps investors assess our liquidity and assists management in targeting leverage improvements. 18 Total liabilities net of adjusted cash and cash equivalents. 16 FINANCIAL HIGHLIGHTS FINANCIAL STATEMENTS Income Statement – Consolidated U.S.$ million Year ended December 31, 4Q-2012 3Q-2012 4Q-2011 35,660 36,374 36,254 Sales revenues 144,103 145,915 (27,614) (27,459) (26,640) Cost of sales (107,534) (99,595) 8,046 8,915 9,614 Gross profit 36,569 46,320 Income (expenses) (1,151) (1,248) (1,333) Selling expenses (4,927) (5,346) (1,266) (1,252) (1,337) General and Administrative expenses (5,034) (5,161) (1,045) (637) (834) Exploration costs (3,994) (2,630) (342) (289) (419) Research and development expenses (1,143) (1,454) (131) (85) (144) Other taxes (386) (460) (1,138) (1,034) (1,315) Other operating income and expenses, net (3,984) (5,073) (4,545) (5,382) (19,669) (19,035) 2,973 4,370 4,232 Net Income before financial results, profit sharing and income taxes 16,900 27,285 1,664 484 637 Finance income 3,659 3,943 (543) (540) (529) Finance expense (2,016) (1,424) 234 (225) 114 Monetary and exchange variation (3,569) (2,443) 1,355 (281) 222 Net finance income (expense) (1,926) 76 88 95 53 Share of profit of equity-accounted investments 43 230 (185) (130) (71) Profit sharing (524) (867) 4,231 4,054 4,436 Net income before income taxes 14,493 26,724 (458) (1,276) (1,532) Income taxes (3,562) (6,732) 3,773 2,778 2,904 Net income 10,931 19,992 Net income (loss) attributable to: 3,763 2,744 2,805 Shareholders of Petrobras 11,034 20,121 10 34 99 Non-controlling interests (103) (129) 3,773 2,778 2,904 10,931 19,992 17 FINANCIAL HIGHLIGHTS Statement of Financial Position – Consolidated 19 ASSETS U.S.$ million Current assets 57,794 64,592 Cash and cash equivalents 13,520 19,057 Marketable securities 10,431 8,961 Trade and other receivables, net 11,099 11,756 Inventories 14,552 15,165 Recoverable taxes 5,572 6,848 Other current assets 2,620 2,805 Non-current assets 273,851 255,322 Long-term receivables 23,105 22,462 Trade and other receivables, net 4,441 3,253 Marketable securities 176 3,064 Judicial deposits 2,696 2,080 Deferred taxes 5,526 4,287 Other tax assets 5,223 4,912 Advances to suppliers 3,156 3,141 Other non-current assets 1,887 1,725 Investments 6,106 6,530 Property, plant and equipment 204,901 182,918 Intangible assets 39,739 43,412 Total assets 331,645 319,914 LIABILITIES U.S.$ million Current liabilities 34,070 36,364 Current debt 7,497 10,111 Trade payables 12,124 11,863 Taxes payable 6,128 5,847 Dividends payable 3,011 2,067 Employee compensation (payroll, profit sharing and related charges) 2,163 2,528 Pension and medical benefits 788 761 Other current liabilities 2,359 3,187 Non-current liabilities 128,536 106,440 Non-current debt 88,570 72,816 Deferred taxes 19,213 17,715 Pension and medical benefits 9,275 8,878 Provision for decommissioning costs 9,441 4,712 Provisions for legal proceedings 1,265 1,088 Other non-current liabilities 772 1,231 Shareholders’ equity 169,039 177,110 Share capital 107,362 107,355 Profit reserves and others 60,525 68,483 Non-controlling interests 1,152 1,272 Total liabilities and shareholders’ equity 331,645 319,914 19 Some amounts of 2011 were reclassified to provide better comparison with the current period, without generating effects on Income Statement and Shareholders’ Equity. 18 FINANCIAL HIGHLIGHTS Statement of Cash Flows Data – Consolidated U.S.$ Million Year ended December 31, 4Q-2012 3Q-2012 4Q-2011 2012 2011 3,763 2,744 2,805 Net income/(loss) attributable to the shareholders of Petrobras 11,034 20,121 1,912 5,325 5,132 (+) Adjustments for: 16,854 13,577 2,878 2,847 3,280 Depreciation, depletion and amortization 11,119 10,535 297 655 13 Exchange variation, monetary and finance charges 4,308 3,799 10 34 99 Non-controlling interests (103) (129) (88) (95) (53) Share of profit of equity-accounted investments (43) (230) (24) (18) 174 Gains/(Losses) on disposal of non-current assets 47 527 328 881 1,637 Deferred income taxes, net 2,254 3,599 729 416 549 Exploration expenditures writen-off 2,847 1,480 323 84 594 Impairment 880 1,056 514 496 403 Pension and medical benefits (actuarial expense) 2,091 1,730 49 (648) (441) Inventories (1,864) (5,035) (873) (209) (269) Trade and other receivables, net (1,522) (2,326) (788) 1,492 317 Trade payables 1,039 2,455 (253) (90) (272) Pension and medical benefits (735) (837) 143 (701) (917) Taxes payable (1,139) (1,991) (1,333) 181 18 Other assets and liabilities 20 (2,325) (1,056) 5,675 8,069 7,937 () Net cash provided by (used in) operating activities 27,888 33,698 (-) Net cash provided by (used in) investing activities (11,362) (9,748) (11,957) Investments in operating segments (40,430) (41,302) 1,100 1,703 2,824 Investments in marketable securities 2,051 6,683 24 () Net cash flow 3,339 1,863 2,930 (-) Net cash provided by (used in) financing activities 6,069 4,232 6,348 6,762 6,870 Proceeds from long-term financing 25,205 23,951 (2,251) (3,396) (1,694) Repayment of principal (11,347) (8,750) (965) (1,501) (923) Repayment of interest (4,772) (4,574) - (7) (1,330) Dividends paid (3,272) (6,422) 207 5 7 Acquisition of non-controlling interest 255 27 (98) (41) (315) (+) Effect of exchange rate changes on cash and cash equivalents (1,909) 1,846 1,419 () Net increase (decrease) in cash and cash equivalents in the period 1,402 14,866 13,020 17,638 Cash and cash equivalents at the beginning of period 19,057 17,655 13,520 14,866 19,057 Cash and cash equivalents at the end of period 13,520 19,057 20 Includes income of marketable securities, mainly derived from the sale of NTN’s-B in 2012, and from judicial deposits. 19 FINANCIAL HIGHLIGHTS Consolidated Income Statement by Segment Year ended December 31, 2012 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Sales revenues 74,714 116,710 11,803 455 40,712 17,929 - 144,103 Intersegments 73,871 37,950 1,288 365 878 3,868 - (118,220) - Third parties 843 78,760 10,515 90 39,834 14,061 - - 144,103 Cost of sales (33,622) (130,088) (9,621) (481) (36,997) (14,082) - 117,357 (107,534) Gross profit (loss) 41,092 2,182 3,715 3,847 - 36,569 Income (Expenses) 149 Selling, general and administrative expenses (3,052) (967) (64) (2,235) (922) (2,376) 149 (9,961) Exploration costs (3,613) - (381) - - (3,994) Research and development expenses (540) (228) (36) (34) (2) - (303) - (1,143) Other taxes (53) (66) (57) (1) (12) (111) (86) - (386) Other operating income and expenses, net (729) (20) (3) (41) (472) (2,172) - (4,185) Net income (loss) before financial results, profit sharing and income taxes 35,644 1,102 1,425 1,961 16,900 Net finance income (expense) - (1,926) - (1,926) Share of profit of equity-accounted investments (104) 193 (27) 1 (14) (5) - 43 Profit sharing (178) (142) (18) (1) (40) (14) (131) - (524) Net income (loss) before income taxes 35,465 1,277 1,386 1,933 14,493 Income taxes (12,057) 5,981 (367) 44 (472) (1,147) 4,213 243 (3,562) Net income 23,408 910 914 786 10,931 Net income (loss) attributable to: Shareholders of Petrobras 23,406 861 914 719 11,034 Non-controlling interests 2 - 49 - - 67 (221) - (103) 23,408 910 914 786 10,931 Year ended December 31, 2011 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Sales revenues 74,117 118,630 9,738 320 44,001 16,956 - 145,915 Intersegments 73,601 38,146 1,304 288 731 3,777 - (117,847) - Third parties 516 80,484 8,434 32 43,270 13,179 - - 145,915 Cost of sales (32,883) (122,897) (5,698) (351) (40,347) (12,933) - 115,514 (99,595) Gross profit (loss) 41,234 4,040 3,654 4,023 - 46,320 Income (Expenses) 179 Selling, general and administrative expenses (3,306) (1,038) (66) (2,403) (928) (2,456) 179 (10,507) Exploration costs (2,182) - (448) - - (2,630) Research and development expenses (743) (280) (69) (30) (5) - (327) - (1,454) Other taxes (48) (53) (97) (1) (24) (113) (124) - (460) Other operating income and expenses, net (555) (315) (37) (27) (412) (1,902) - (3,984) Net income (loss) before financial results, profit sharing and income taxes 37,036 2,521 1,195 2,122 27,285 Net finance income (expense) - 76 - 76 Share of profit of equity-accounted investments 44 (98) 238 15 5 24 2 - 230 Profit sharing (271) (194) (34) (1) (66) (29) (272) - (867) Net income (loss) before income taxes 36,809 2,725 1,134 2,117 26,724 Income taxes (12,495) 3,025 (845) 56 (360) (926) 4,145 668 (6,732) Net income 24,314 1,880 774 1,191 19,992 Net income (loss) attributable to: Shareholders of Petrobras 24,326 1,862 774 1,179 20,121 Non-controlling interests (12) (10) 18 - - 12 (137) - (129) 24,314 1,880 774 1,191 19,992 20 FINANCIAL HIGHLIGHTS Consolidated Adjusted EBITDA Statement by Segment Year ended December 31, 2012 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Net income 23,408 (11,718) 910 (112) 914 786 (2,786) (471) 10,931 Depreciation, depletion and amortization 6,528 2,088 914 20 203 1,023 343 - 11,119 Impairment 34 (135) 1 - - 237 - - 137 Net finance income (expense) - 1,926 - 1,926 Share of profit of equity-accounted investments 1 104 (193) 27 (1) 14 5 - (43) Income taxes 12,057 (5,981) 367 (44) 472 1,147 (4,213) (243) 3,562 Adjusted EBITDA 42,028 1,999 1,588 3,207 27,632 Year ended December 31, 2011 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Net income 24,314 (5,728) 1,880 (95) 774 1,191 (858) (1,486) 19,992 Depreciation, depletion and amortization 6,358 1,566 1,073 27 216 930 365 - 10,535 Impairment 229 155 1 - - (15) - - 369 Net finance income (expense) - (76) - (76) Share of profit of equity-accounted investments 98 (238) (15) (5) (24) (2) - (230) Income taxes 12,495 (3,025) 845 (56) 360 926 (4,145) (668) 6,732 Adjusted EBITDA 43,352 3,561 1,345 3,008 37,322 Reconciliation between Adjusted EBITDA and Net Income (in millions of U.S. dollars) Year ended December 31, 4Q-2012 3Q-2012 4Q12 X 3Q12 (%) 4Q-2011 2012 2 (%) 3,773 2,778 36 2,904 Net income 10,931 19,992 (45) 2,878 2,847 1 3,280 Depreciation, depletion and amortization 11,119 10,535 6 137 - - 366 Impairment 137 369 (63) (1,664) (484) 244 (637) Finance income (3,659) (3,943) (7) 543 540 1 529 Finance expense 2,016 1,424 42 (234) 225 (204) (114) Monetary and exchange variation 3,569 2,443 46 (88) (95) (7) (53) Share of profit of equity-accounted investments (230) (81) 458 1,276 (64) 1,532 Income taxes 3,562 6,732 (47) 5,803 (18) Adjusted EBITDA (26) 16 19 (2) 22 Adjusted EBITDA margin (%) 21 19 25 (5) Adjusted EBITDA is not an IFRS measure and it is possible that it may not be comparable with financial indicators of the same name reported by other companies. Adjusted EBITDA should not be considered as a substitute for operational profit or as a better measure of liquidity than operational cash flow, both of which are calculated in accordance with IFRS. 21 Adjusted EBITDA margin equals Adjusted EBITDA divided by sales revenues. 21 FINANCIAL HIGHLIGHTS Other Operating Income (Expenses) by Segment Year ended December 31, 2012 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Pension and medical benefits - (1,042) - (1,042) Unscheduled stoppages and pre-operating expenses (88) (85) - - (27) (16) - (856) Institutional relations and cultural projects (44) (7) - (60) (18) (606) - (777) Inventory write-down to net realizable value (market value) (269) - (7) - (456) - - (742) Losses/gains on legal and administrative proceedings (225) (31) - (69) (84) (243) - (716) Expenses related to collective bargaining agreement (100) (14) - (25) (6) (130) - (444) Expenditures on health, safety and environment (101) (4) - - (36) (117) - (289) Impairment (34) 135 (1) - - (237) - - (137) Government grants 24 33 11 - - 318 (1) - 385 Expenditures/reimbursements from operations in E&P partnerships 233 - 35 - - 268 Others (15) (70) 111 4 113 39 (17) - 165 - Year ended December 31, 2011 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Pension and medical benefits - (928) - (928) Unscheduled stoppages and pre-operating expenses (45) (102) - - (224) - - (901) Institutional relations and cultural projects (47) (6) - (74) (15) (699) - (884) Inventory write-down to net realizable value (market value) 1 (178) - (21) - (444) - - (643) Losses/gains on legal and administrative proceedings 146 40 (12) - (18) (35) 10 - 131 Expenses related to collective bargaining agreement (75) (14) - (28) (6) (136) - (430) Expenditures on health, safety and environment (93) (5) - - (125) (205) - (474) Impairment (229) (155) (1) - - 15 - - (369) Government grants 74 62 46 - - 196 - - 378 Expenditures/reimbursements from operations in E&P partnerships 10 - 10 Others 55 (65) (223) (16) 93 225 57 - 127 - 22 FINANCIAL HIGHLIGHTS Consolidated Assets by Segment Year ended December 31, 2012 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Total assets 151,798 91,458 28,454 1,248 8,130 18,735 39,125 331,645 Current assets 6,565 20,362 3,610 117 3,176 3,517 27,382 57,794 Non-current assets 145,233 71,096 24,844 1,131 4,954 15,218 11,743 273,851 Long-term receivables 5,120 4,582 1,715 16 1,852 2,233 7,955 (368) 23,105 Investments 80 2,897 1,160 860 15 937 157 - 6,106 Property, plant and equipment 102,779 63,463 21,585 255 2,733 10,882 3,204 - 204,901 Intangible assets 37,254 154 384 - 354 1,166 427 - 39,739 Year ended December 31, 2011 U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS BIOFUEL DISTRIB. INTERN. CORP. ELIMIN. TOTAL & POWER Total assets 141,113 84,330 27,645 1,289 7,938 19,427 45,777 319,914 Current assets 5,617 21,966 2,509 128 4,241 4,410 32,990 64,592 Non-current assets 135,496 62,364 25,136 1,161 3,697 15,017 12,787 255,322 Long-term receivables 4,140 4,217 1,626 17 716 2,913 9,169 (336) 22,462 Investments 12 3,362 1,152 859 45 999 101 - 6,530 Property, plant and equipment 90,633 54,629 21,968 285 2,510 9,871 3,022 - 182,918 Intangible assets 40,711 156 390 - 426 1,234 495 - 43,412 23 FINANCIAL HIGHLIGHTS Consolidated Income Statement for International Segment International U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS DISTRIB. CORP. ELIMIN. TOTAL & POWER Income statement (Year ended December 31, 2012) Sales revenues 5,369 8,989 601 5,184 - 17,929 Intersegments 3,834 2,194 38 16 - (2,214) 3,868 Third parties 1,535 6,795 563 5,168 - - 14,061 Net income (loss) before financial results, profit sharing and income taxes 2,438 132 73 16 1,961 Net income (loss) attributable to the shareholders of Petrobras 1,317 121 70 14 719 International U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS DISTRIB. CORP. ELIMIN. TOTAL & POWER Income statement (Year ended December 31, 2011) Sales revenues 5,148 8,510 543 4,972 - 16,956 Intersegments 3,808 2,142 23 27 - (2,223) 3,777 Third parties 1,340 6,368 520 4,945 - 6 13,179 Net income (loss) before financial results, profit sharing and income taxes 2,379 115 80 2,122 Net income (loss) attributable to the shareholders of Petrobras 1,331 158 67 1,179 Consolidated Assets for International Segment International U.S.$ Million E&P REFINING, TRANSPORT AND MARKETING GAS DISTRIB. CORP. ELIMIN. TOTAL & POWER Total assets on December 31, 2012 15,080 2,404 759 1,085 1,580 18,735 Total assets on December 31, 2011 14,585 3,393 929 1,007 1,819 19,427 24 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 5, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
